         4:08-bk-17646 Doc#: 1346 Filed: 04/20/20 Entered: 04/20/20 14:14:15 Page 1 of 2
                                                 United States Bankruptcy Court

                                                    Eastern District of Arkansas

                                   In re Equity Media Holdings, Case No. 4:08-bk-17646

                                                                                               Court ID (Court use only)_____________

                               NOTICE OF TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee hereby gives notice pursuant to
Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other than for security, of the claim referenced in this notice.

Name of Transferee                                             Name of Transferor
Argo Partners                                                  Larry Morton

Name and Address for notices and payments:                     Court Record Address of Transferor
12 West 37th Street, 9th Floor                                 (Court Use Only)
New York, NY 10018
Phone:(212) 643-5443
                                                               Name & Current Address of Transferor
                                                               Larry Morton
                                                               PO Box 17248
                                                               Little Rock, AR 72222
                                                               Phone: (501) 227-2000

                                                               Court Claim # 10
                                                               Allowed at $320,004.00 (As per dkt #1196 attached)

I declare under penalty of perjury that the information provided in this notice is true and correct to the best of my knowledge and
belief.

By:/s/ Scott Krochek                                                 Date: April 17, 2020
Transferee/Transferee's Agent

Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.

                                        ~~DEADLINE TO OBJECT TO TRANSFER~~

The transferor of claim named above is advised that this Notice of Transfer of Claim Other Than for Security has been filed in the
clerk's office of this court as evidence of the transfer. Objections must be filed with the court within twenty (20) days of the mailing of
this notice. If no objection is timely received by the court, the transferee will be substituted as the original claimant without further
order of the court.

Date:___________                                                           ______________________________
                                                                           CLERK OF THE COURT
4:08-bk-17646 Doc#: 1346 Filed: 04/20/20 Entered: 04/20/20 14:14:15 Page 2 of 2




                                       17th     April
